Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Regarding 101:
The Declaration says ROS1 as newly proposed is not expressed in passage 3 (0.388265) (as determined by “DAVID” on pg 32); therefore, applicants conclude the cells claimed are unnatural. The Declaration is not persuasive because expression of ROS1 MUST inherently flow from the naturally occurring cells in culture. Furthermore, just because ROS1 expression was not detectable using “DAVID” does not mean the original cells lacked ROS1 expression because different, more sensitive, assays provide different sensitivities as shown below. Finally, naturally occurring skin, adipose, and bone marrow express ROS1 (see below). 

    PNG
    media_image1.png
    818
    853
    media_image1.png
    Greyscale

/MICHAEL C WILSON/Primary Examiner, Art Unit 1632